EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. It is noted that the current claims have priority to US Provisional 62/104,758 filed January 18, 2015.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The examiner notes that large number of the claims were mis-numbered and that originally numbered Claim 12 should have been “Claim 13”. See below where originally numbered Claim 12 is renumbered to Claim 13 and renumbered Claim 13 (originally numbered Claim 12) is cancelled.
Authorization for this examiner’s amendment was given in an interview with Rong Zhang on April 21, 2022.
The application has been amended as follows: 

1.  A spinal implant comprising:
an upper surface, a lower surface, a distal wall, a proximal wall, an anterior sidewall, and a posterior sidewall, wherein said spinal implant has a longitudinal length extending from the proximal wall to the distal wall, a width extending from the anterior sidewall to the posterior sidewall, and wherein the longitudinal length is greater than the width of the spinal implant;
an extension fixedly attached to the proximal wall, the extension comprising a first arm extending proximally from the proximal wall;
a detachable tab coupleable with the first arm, the detachable tab including a fixation aperture therethrough for receiving a fixation anchor, a locking mechanism configured to prevent disengagement of the fixation anchor from the fixation aperture, and an attachment surface sized and shaped to directly couple to an interior facing surface of the first arm in a plurality of positions, wherein at least two of the plurality of positions are offset by a fixed rotational angle, and the attachment surface is sized and shaped to couple to a second arm in the plurality of positions.
2. The spinal implant of claim 1, further comprising a first fusion aperture extending through the upper surface and lower surface, wherein the first fusion aperture has a longitudinal aperture length extending generally parallel to the longitudinal length of the implant, and an aperture width extending from the anterior sidewall to the posterior sidewall, wherein the longitudinal aperture length is greater than the aperture width.

[[6]]5. The spinal implant of claim 2, further comprising an osteoinductive material positioned within said first aperture. 

[[5]]6. The spinal implant of claim 1, wherein said implant includes anti-migration elements on said upper surface. 

[[6]]7. The spinal implant of claim [[5]]6, wherein said anti-migration elements include a plurality of ridges extending perpendicularly to said longitudinal length. 

[[7]]8. The spinal implant of claim 1, wherein the detachable tab extends above the upper surface and is configured to engage an exterior surface of a first vertebra when the implant is positioned within the interbody space. 

[[8]]9. The spinal implant of claim 1, wherein the detachable tab extends below the lower surface and is configured to engage an exterior surface of a second vertebra when the implant is positioned within the interbody space. 

[[9]]10. The spinal implant of claim 1, wherein the detachable tab includes two fixation apertures. 

[[10]]11. The spinal implant of claim 1, wherein the detachable tab includes only one fixation aperture. 

[[11]]12. The spinal implant of claim 1, wherein the fixation anchor is a screw. 

[[12]]13. The spinal implant of claim 1, wherein the attachment surface is sized and shaped to couple to a second arm in the plurality of positions.

Cancel Claim 13 (originally numbered Claim 12). 

[[13]]14. The spinal implant of claim [[12]] 1, wherein the second arm of the extension extends proximally from the proximal wall and comprises a second interior facing surface that couples to the attachment surface of the detachable tab. 

[[14]]15. The spinal implant of claim 1, further comprising an anterior height extending from the upper surface to the lower surface at the anterior sidewall and a posterior height extending from the upper surface to the lower surface at the posterior sidewall, the anterior height being greater than the posterior height such that the upper and lower surfaces increase in slope from the posterior sidewall to the anterior sidewall forming an angle greater than 20 degrees. 

[[15]]16. The spinal implant of claim [[14]]15, wherein the first fusion aperture comprises a longitudinal aperture length extending generally parallel to the longitudinal length of the spinal implant, and an aperture width extending from the anterior sidewall to the posterior sidewall, wherein the longitudinal aperture length is greater than the aperture width. 

[[16]]17. The spinal implant of claim 1, wherein the fixed rotational angle is about a longitudinal axis of the spinal implant. 

[[17]]18. The spinal implant of claim 1, wherein the fixed rotational angle is in a plane parallel to the proximal wall. 

[[18]]19. The spinal implant of claim 1, wherein the longitudinal length is at least 40 mm. 

[[19]]20. A spinal implant comprising: 
an upper surface, a lower surface, a distal wall, a proximal wall, an anterior sidewall, and a posterior sidewall, wherein said spinal implant has a longitudinal axis extending from the proximal wall to the distal wall; 
an extension fixedly attached to the proximal wall, the extension comprising a first arm extending proximally from the proximal wall; 
a detachable tab coupleable with the first arm, the detachable tab including a fixation aperture therethrough for receiving a fixation anchor, a locking mechanism configured to prevent disengagement of the fixation anchor from the fixation aperture, and an attachment surface sized and shaped to directly couple to an interior facing surface of the first arm in a plurality of fixed positions, wherein at least two of the plurality of positions are offset by a rotational angle in a plane determined by the proximal  wall, and the attachment surface is sized and shaped to couple to a second arm of the extension in the plurality of positions.

[[20]]21. A spinal implant comprising: 
an upper surface, a lower surface, a distal wall, a proximal wall, an anterior sidewall, and a posterior sidewall, wherein said spinal implant has a longitudinal axis extending from the proximal wall to the distal wall; 
an extension fixedly attached to the proximal wall, the extension comprising a first arm extending proximally from a posterior side of the proximal wall and a second arm extending proximally from an anterior side of the proximal wall, an interior facing surface of the first arm faces the interior facing surface of the second arm; 
a detachable tab coupleable with the first and second arm, the detachable tab including a fixation aperture therethrough for receiving a fixation anchor, and an attachment surface sized and shaped to directly couple to the interior facing surface of the first , and the attachment surface is sized and shaped to couple to a second arm of the extension in the plurality of positions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 20, 21 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a spinal implant with first and second arms, a detachable tab coupled to the arms in a plurality of fixed positions as claimed.  Fiechter US 2013/02186276 discloses a similar implant (Fig 1-2) with a detachable tab (#2) with first and second arms (#8) that is rotatable in a plurality of positions but only one position (Fig 4) is fixed. Refai US 2016/0367379 discloses a similar implant with a spacer having an arm (#140), a detachable tab (#130) that can be coupled to the arms in a plurality of fixed positions (via #146 of the arm coupled to #168 of the tab) but lacks the second arm as claimed. See PTO 892 for other references of cited interest. Iwasaki  shows rounded protrusions engaged in corresponding recesses, similar to the attachment surface of the current invention. The other references cited have spinal implants with a moveable detachable tab. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773